DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a receiver configured to receive the reference signal … the receiver further configured to receive indication information … in claim 34; the processor is further configured to: determine a reference identifier … determine the target resource … in claim 35; the receiver is further configured to: receive indication information … the processor is 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 10, 12-13, 21, 34-35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0063828) in view of Dai et al. (US 2015/0229453, filed in IDS).
Regarding Claim 1, Wang teaches a method for transmitting a reference signal ([0331] A CRS sending process is used as an example in this embodiment of the present disclosure), comprising:
determining, by a network device ([0351] base station), a target resource ([0351] time-frequency resource) configured to transmit a reference signal ([0351] The base station … determines, according to the correspondence, a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS), the target resource being part of transmission resources available for transmission of the reference signal ([0358] configures the idle time-frequency resource to the CRS) and the target resource comprising at least one of a frequency-domain resource, a time-domain resource or a space-domain resource ([0351] a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS; and sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier); and

	However, Wang does not teach wherein the method further comprises: transmitting, by the network device, indication information to the terminal device, the indication information comprising resource indication information configured to indicate the target resource; and when the target resource comprises the time-domain resource, the time-domain resource comprises at least one time bucket and/or at least one time point and, the at least one time bucket and/or the at least one time point are/is periodically distributed.
	In an analogous art, Dai teaches wherein the method further comprises: transmitting, by the network device, indication information to the terminal device, the indication information comprising resource indication information configured to indicate the target resource ([0242] when a user equipment performs data transmission and/or measurement through a fifth carrier and a sixth carrier, selecting, by the first point device, a first time domain resource used for bearing a third reference signal RS from the fifth carrier, wherein the fifth carrier is used for data transmission and/or measurement between the user equipment and the first point device, the sixth carrier is used for resource scheduling, the third RS is sent periodically, and the sending period of the third RS is at least two sub-frames; [0243] sending time domain indication 
when the target resource comprises the time-domain resource, the time-domain resource comprises at least one time bucket and/or at least one time point and, the at least one time bucket and/or the at least one time point are/is periodically distributed ([0242] when a user equipment performs data transmission and/or measurement through a fifth carrier and a sixth carrier, selecting, by the first point device, a first time domain resource used for bearing a third reference signal RS from the fifth carrier, wherein the fifth carrier is used for data transmission and/or measurement between the user equipment and the first point device, the sixth carrier is used for resource scheduling, the third RS is sent periodically, and the sending period of the third RS is at least two sub-frames; [0243] sending time domain indication information, wherein the time domain indication information is used for indicating offset of the first time domain resource relative to a second time domain resource of the sixth carrier and the sending period of the third RS; [0269] the configuration of the RS on the time domain resource of the fourth carrier is periodic, in order to save the signaling cost).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dai’s method with Wang’s method so that the cost of the resource used for bearing the RS may be reduced and the resource used for bearing the RS may be configured flexibly (Dai [0292]).


determining, by the network device, a reference identifier ([0331] beam identifier), the reference identifier comprising a cell identifier or a beam identifier ([0331] Before sending a CRS, the base station first determines a beam identifier corresponding to a beam that is to be used to send the CRS); and
determining, by the network device, the target resource ([0364] time-frequency resource) configured to transmit the reference signal ([0364] CRS) according to the reference identifier ([0364] beam identifier) and a correspondence between a reference identifier ([0364] beam identifier) and a resource identifier ([0364] time-frequency resource location identifier), the resource identifier corresponding to the target resource one to one ([0364] a base station determines, according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location identifier corresponding to abeam identifier; and configures, to a CRS, a time-frequency resource indicated by the time-frequency resource location identifier corresponding to the beam identifier).


In an analogous art, Dai teaches wherein transmitting, by the network device, the indication information to the terminal device comprises: transmitting, by the network device, the indication information carried in high-layer signaling, physical-layer signaling or a Media Access Control (MAC)-layer notification to the terminal device ([0299] the first point device may also notify the UE of the configuration of the first time domain resource through a radio resource control (RRC, Radio Resource Control) signaling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dai’s method with Wang’s method so that the cost of the resource used for bearing the RS may be reduced and the resource used for bearing the RS may be configured flexibly (Dai [0292]).

Regarding Claim 12, Wang teaches a method for transmitting a reference signal ([0331] A CRS sending process is used as an example in this embodiment of the present disclosure), comprising:
determining, by a terminal device ([0354] user equipment), a target resource configured to transmit a reference signal ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location 
receiving, by the terminal device, the reference signal sent by a network device on the target resource ([0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier, so that the user equipment detecting the CRS).
However, Wang does not teach wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: receiving, by the terminal device, indication information sent by the network device, the indication information comprising resource indication information configured to indicate the target resource; and when the target resource comprises the time-domain resource, the time-domain resource comprises at least one time bucket and/or at least one time point and, 
In an analogous art, Dai teaches wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: receiving, by the terminal device, indication information sent by the network device, the indication information comprising resource indication information configured to indicate the target resource ([0242] when a user equipment performs data transmission and/or measurement through a fifth carrier and a sixth carrier, selecting, by the first point device, a first time domain resource used for bearing a third reference signal RS from the fifth carrier, wherein the fifth carrier is used for data transmission and/or measurement between the user equipment and the first point device, the sixth carrier is used for resource scheduling, the third RS is sent periodically, and the sending period of the third RS is at least two sub-frames; [0243] sending time domain indication information, wherein the time domain indication information is used for indicating offset of the first time domain resource relative to a second time domain resource of the sixth carrier and the sending period of the third RS); and
when the target resource comprises the time-domain resource, the time-domain resource comprises at least one time bucket and/or at least one time point and, the at least one time bucket and/or the at least one time point are/is periodically distributed ([0242] when a user equipment performs data transmission and/or measurement through a fifth carrier and a sixth carrier, selecting, by the first point device, a first time domain resource used for bearing a third reference signal RS from the fifth carrier, wherein the fifth carrier is used for data transmission and/or measurement between the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dai’s method with Wang’s method so that the cost of the resource used for bearing the RS may be reduced and the resource used for bearing the RS may be configured flexibly (Dai [0292]).

Regarding Claim 13, the combination of Wang and Dai, specifically Wang teaches wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: determining, by the terminal device, a reference identifier, the reference identifier comprising a cell identifier or a beam identifier ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, … the beam identifier corresponding to the time-frequency resource location identifier of the CRS); and
determining, by the terminal device, the target resource configured to transmit the reference signal according to the reference identifier and a correspondence between a 

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Regarding Claim 34, Wang teaches a terminal device, comprising: a memory configured to store instructions executable by a processor; a processor configured to execute the instructions ([0534] the user equipment includes a receiver 1201, a transmitter 1202, a memory 1203, and a processor 1204) to determine a target resource configured to transmit a reference signal ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location identifier and a beam identifier, the beam identifier corresponding to the time-frequency resource location identifier of the CRS; [0360] For different CRSs, because time-frequency resource configuration locations of the CRSs are different, beam identifiers corresponding to the CRSs are different. The user equipment detecting the CRS obtains the time-frequency resource location identifier of the CRS, and can obtain the beam identifier by performing modulo operation on the time-frequency 
a receiver ([0534] the user equipment includes a receiver 1201) configured to receive the reference signal sent by a network device on the target resource ([0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier, so that the user equipment detecting the CRS).
However, Wang does not teach wherein the receiver is further configured to: receiving indication information sent by the network device, the indication information comprising resource indication information configured to indicate the target resource; and when the target resource comprises the time-domain resource, the time-domain resource comprises at least one time bucket and/or at least one time point and, the at least one time bucket and/or the at least one time point are/is periodically distributed.
In an analogous art, Dai teaches wherein the receiver is further configured to: receiving indication information sent by the network device, the indication information comprising resource indication information configured to indicate the target resource ([0242] when a user equipment performs data transmission and/or measurement through a fifth carrier and a sixth carrier, selecting, by the first point device, a first time domain resource used for bearing a third reference signal RS from the fifth carrier, time domain indication information, wherein the time domain indication information is used for indicating offset of the first time domain resource relative to a second time domain resource of the sixth carrier and the sending period of the third RS); and
when the target resource comprises the time-domain resource, the time-domain resource comprises at least one time bucket and/or at least one time point and, the at least one time bucket and/or the at least one time point are/is periodically distributed ([0242] when a user equipment performs data transmission and/or measurement through a fifth carrier and a sixth carrier, selecting, by the first point device, a first time domain resource used for bearing a third reference signal RS from the fifth carrier, wherein the fifth carrier is used for data transmission and/or measurement between the user equipment and the first point device, the sixth carrier is used for resource scheduling, the third RS is sent periodically, and the sending period of the third RS is at least two sub-frames; [0243] sending time domain indication information, wherein the time domain indication information is used for indicating offset of the first time domain resource relative to a second time domain resource of the sixth carrier and the sending period of the third RS; [0269] the configuration of the RS on the time domain resource of the fourth carrier is periodic, in order to save the signaling cost).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dai’s method with 

Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Claims 5-6, 16-17 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Dai et al. and Li et al. (US 2015/0230220).
Regarding Claim 5, Wang teaches the resource identifier corresponding to the target resource one to one ([0364] a base station determines, according to a preset correspondence between a time-frequency resource location identifier and a beam identifier, a time-frequency resource location identifier corresponding to abeam identifier; and configures, to a CRS, a time-frequency resource indicated by the time-frequency resource location identifier corresponding to the beam identifier).
However, the combination of Wang and Dai does not teach transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information configured to indicate a resource identifier.
In an analogous art, Li teaches transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information configured to indicate a resource identifier ([0106] Each PRB set RS configuration, for example, CRS-Identity, CSI-rs-Identity, and ZP-csi-Identity in pseudo code 4 together form a logical RS configuration. One PRB set index ID may correspond to one or more RS configurations; [0129] each RS configuration of the N RS configurations includes one or more of the following: a cell identifier, an RS configuration index, a CRS configuration; [0136] The network-side device notifies the UE of the two PRB sets, the two RS configurations, and correspondence between them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with Wang’s method so that the network can configure a PRB set and multiple RS configurations corresponding to different cells or network nodes, and notifies a UE of the PRB set, the RS configurations, and correspondence between them. Thus, it improves flexibility of EPDCCH transmission (Li [0069]). Moreover, PRB resources can be more efficiently used due to the dynamic assignments of RS configurations to the UEs.

Regarding Claim 6, the combination of Wang, Dai and Li, specifically Wang teaches wherein the resource identifier comprises at least one of the following identifiers: a frequency-domain resource identifier configured to indicate the frequency-domain resource, a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource or a combined resource identifier configured to indicate at least two resources in the frequency-domain resource, the time-domain resource and the space-domain resource ([0058] configuring, 

Regarding Claim 16, the combination of Wang and Dai does not teach wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: receiving, by the terminal device, indication information sent by the network device, the indication information comprising identifier indication information configured to indicate a resource identifier; and determining, by the terminal device, the target resource corresponding to the resource identifier one to one according to the identifier indication information.
In an analogous art, Li teaches wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: receiving, by the terminal device, indication information sent by the network device, the indication information comprising identifier indication information configured to indicate a resource identifier; and determining, by the terminal device, the target resource corresponding to the resource identifier one to one according to the identifier indication information ([0106] Each PRB set index is associated with a complete RS configuration, for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li’s method with Wang’s method so that the network can configure a PRB set and multiple RS configurations corresponding to different cells or network nodes, and notifies a UE of the PRB set, the RS configurations, and correspondence between them. Thus, it improves flexibility of EPDCCH transmission (Li [0069]). Moreover, PRB resources can be more efficiently used due to the dynamic assignments of RS configurations to the UEs.

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang et al. (US 2017/0265082) teaches method for determining reference signal transmission pattern.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413